DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 07/01/2020 and 08/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Line 1 of claim 16 recites, “A method of making bags from a film includes comprising…” However, it appears that the passage should read, “A method of making bags from a film comprising…”
Appropriate correction is required.

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, the claim recites the limitation "the input section" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2-15, these claims are dependent upon claim 1, and are therefore rejected under 35 USC 112(b).

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd (US 4,624,654).
Regarding claim 1, Boyd discloses a bag machine (See Fig 1) for making bags (#98) from a film (#12), comprising: 
an infeed section (Fig 1, #10 {web roll}, #32 {tension roller}, #26 {hemmer}, #28 {punch}. These elements comprise the structures for drawing the film from the roll {10} through the "infeed" section), wherein a film path extends through the infeed section (See Fig 1, illustrating that the film path {indicated by arrows} extends through the infeed section); 
a draw tape section (See Fig 1, #30, #60), wherein the film path further extends from the infeed section through the draw tape section (See Fig 1) such that a downstream direction is from the input section to the draw tape section (See Fig 1 illustrating that the film path extends from the infeed section {10/32/26/28} to the draw tape section {30/60}), and wherein the draw tape section includes a hem sealer (See Fig 1, #60), and the film path further extends through the hem sealer (See Fig 1 that illustrates that the film path extends through the hem sealer {#60}), wherein the hem sealer includes a stationary sealing plate (See annotated Fig 1 below) disposed on a first side of the film path such that film path passes across the stationary sealing plate (See Fig 1 illustrating that the film path passes across the sealing plate), and wherein the hem sealer includes a sealing head (See annotated Fig 1 below) disposed on a second side of the film path, opposite the first side, such that the film following the film path passes between the sealing head and the stationary plate (See Fig 1 illustrating that the sealing plate/sealing head are disposed on opposite sides of the film such that the film path passes between the two structures).

    PNG
    media_image1.png
    267
    531
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 1 of Boyd illustrating features of the bag machine, including the sealing head and the stationary sealing plate.
Regarding claim 2, Boyd further discloses a sealing section (See Fig 1, #90. See further col 4, lines 53-61), wherein the film path extends through the sealing section (See Fig 1 illustrating that the film path extends through the sealing section), such that the downstream direction is from the draw tape section to the sealing section (See Fig 1 illustrating that the film path {illustrated in Fig 1} extends downstream from the draw tape section {#30/#60} to the sealing section {#90}).

Regarding claim 3, Boyd further discloses that the draw tape section (See Fig 1, #30, #60) includes an infeed nip (See Fig 1, #24) and includes an outfeed nip (See Fig 1, #62), wherein at least one of the infeed nip and the outfeed nip is a driven nip (See at least col 3, lines 33-37 describes that the nip rollers "...advance the continuous length of film 12 at a constant rate." Therefore, the rollers must be driven nip rollers).

Regarding claim 4, Boyd further discloses that the infeed nip is a driven infeed nip and the outfeed nip is a driven outfeed nip (See at least col 3, lines 33-37 describes that the nip rollers "...advance the continuous length of film 12 at a constant rate." Therefore, the rollers must be driven nip rollers).

Regarding claim 16, Boyd discloses a method of making bags (See Fig 1) from a film (#12) includes comprising: 
feeding the film through an infeed section (Fig 1, #10 {web roll}, #32 {tension roller}, #26 {hemmer}, #28 {punch}. These elements comprise the structures for drawing the film from the roll {10} through the "infeed" section) along a film path (See Fig 1, illustrating that the film path {indicated by arrows} extends through the infeed section); 
feeding the film through a draw tape section (See Fig 1, #30, #60) along the film path (See Fig 1) after the film passes through the infeed section (See Fig 1 illustrating that the film path extends from the infeed section {10/32/26/28} to the draw tape section {30/60}), including feeding the film through a hem sealer (See Fig 1, #60. See Fig 1 that illustrates that the film path extends through the hem sealer {#60}), wherein feeding the film through a hem sealer includes passing the film between a stationary sealing plate and a sealing head (See annotated Fig 1 above in the rejection of claim 1 for the identified sealing plate/head. See Fig 1 illustrating that the film path passes across the sealing plate), and forming a hem seal on the film as it passes between the stationary sealing plate and the sealing head (See Fig 1 illustrating that the sealing plate/sealing head are disposed on opposite sides of the film such that the film path passes between the two structures. See further at least col 3, lines 52-55).

Regarding claim 17, Boyd further discloses feeding the film through a sealing section (See Fig 1, #90. See further col 4, lines 53-61. See Fig 1 illustrating that the film path extends through the sealing section) after the film passes through the draw tape section (See Fig 1 illustrating that the film path {illustrated in Fig 1} extends downstream from the draw tape section {#30/#60} to the sealing section {#90}).

Regarding claim 18, Boyd further discloses feeding the film through an infeed nip (See Fig 1, #24) before passing the film between the stationary sealing plate and the sealing head and feeding the film through an outfeed nip (See Fig 1, #62) after passing the film between the stationary sealing plate and the sealing head, wherein the speed of the infeed nip and the outfeed nip controls the tension of the film as it passes between the stationary sealing plate and the sealing head (See at least col 4, lines 31-35 and lines 53-66).

Regarding claim 19, Boyd further discloses driving the infeed nip and driving the outfeed nip (See at least col 3, lines 33-37 describes that the nip rollers "...advance the continuous length of film 12 at a constant rate." Therefore, the rollers must be driven nip rollers).

Regarding claim 20, Boyd further discloses passing the film between the stationary sealing plate and the sealing head includes passing the film generally in a plane (See Fig 1 illustrating that the film passes between the sealing plate and the sealing head in a plane).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in further view of Boyd (4,558,463), hereinafter referred to as Boyd ‘463.

Regarding claim 6, Boyd above does not expressly disclose that the stationary sealing plate extends a first length in the machine direction and wherein the stationary sealing plate has a sealing surface that extends in generally a sealing plate plane.
	Boyd ‘463 teaches that the stationary sealing plate extends a first length in the machine direction (See Figs 8 & 11, #36 illustrating that the sealing plate extends a first length in a machine direction) and wherein the stationary sealing plate has a sealing surface that extends in generally a sealing plate plane (See Figs 8 & 11 illustrating that the plate has a sealing surface {top of #36} that extends in a sealing plate plane {plane identified as extending into the page}).


Regarding claim 7, Boyd above does not expressly disclose that the sealing head extends a first head length in the machine direction and wherein the sealing head has a sealing head surface that extends generally in a sealing head plane, wherein the sealing head plane is generally parallel to the sealing plate plane, and wherein the film path passes between and generally parallel to the sealing head plane and the sealing plate plane.
	Boyd ‘463 teaches that the sealing head (Fig 8, #30) extends a first head length in the machine direction (See Figs 8 & 11 illustrating that the sealing head extends in a machine direction {left to right across page}) and wherein the sealing head has a sealing head surface (See Figs 8 & 9, #48/#50) that extends generally in a sealing head plane (See Fig 9 that illustrates the sealing head plane {top of plate #50 to bottom of plate}), wherein the sealing head plane is generally parallel to the sealing plate plane (See Figs 8 & 11), and wherein the film path passes between and generally parallel to the sealing head plane and the sealing plate plane (See Figs 8 and 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes 

Regarding claim 8, Boyd above does not expressly disclose that the stationary sealing plate extends a second length in the cross direction and the second length is less than the first length.
	Boyd ‘463 teaches that the stationary sealing plate extends a second length in the cross direction (See Fig 8) and the second length is less than the first length (See Figs 8 and 11 illustrating that the length of the sealing plate {#36} is larger than the width of the plate).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.

Regarding claim 9, Boyd above does not expressly disclose that the sealing head includes a plurality of air holes disposed to direct air to the film path, whereby hot air passing through the air holes impacts the film and forms a hem seal on the film.
	Boyd ‘463 teaches that the sealing head (Fig 8, #30) includes a plurality of air holes (Fig 8, #46) disposed to direct air to the film path (See film path in Fig 8), whereby hot air passing (See col 3, line 64 - col 4, line 23) and forms a hem seal on the film (See col 3, line 64 - col 4, line 23. See further Fig 11. See further col 5, lines 44-58).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.

Regarding claim 10, Boyd above does not expressly disclose that the plurality of air holes are disposed and shaped such that the distance between the sealing head surface and the film path determines, whereby hot air passing through the air holes to the film affects a width of the hem seal.
	Boyd ‘463 teaches that the plurality of air holes are disposed and shaped such that the distance between the sealing head surface and the film path determines, whereby hot air passing through the air holes to the film affects a width of the hem seal (See Figs 8 and 10, illustrating the hot air being used to support the film as it moves through the sealing head. See further col 11, lines 29-65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-

Regarding claim 21, Boyd above does not expressly disclose that a hem seal includes directing hot air through a plurality of air holes in the sealing head and to the film.
	Boyd ‘463 teaches that a hem seal includes directing hot air through a plurality of air holes (See Fig 11, #46) in the sealing head (See Fig 11, #30 for the sealing head) and to the film (See Fig 11. See further col 4, lines 29-65).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.

Regarding claim 22, Boyd above does not expressly disclose adjusting the width of the hem seal by adjusting a distance between the sealing head and the film path.
	Boyd ‘463 teaches adjusting the width of the hem seal by adjusting a distance between the sealing head and the film path (See Figs 8 and 11 illustrating that the distance between the sealing head and film path can be changed by adjusting the height of the sealing head {#30}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 

Regarding claim 23, Boyd above does not expressly disclose directing air through the stationary sealing plate.
	Boyd ‘463 teaches directing air through the stationary sealing plate (See Fig 11, illustrating air {#44} directed through holes {#46} of the stationary plate {#36}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in further view of Grischenko (US 8,414,464).

Regarding claim 5, Boyd does not expressly disclose an infeed servo motor drives the driven infeed nip and an outfeed servo motor drives the driven outfeed nip.
	Grischenko teaches that an infeed servo motor drives the driven infeed nip and an outfeed servo motor drives the driven outfeed nip (See Fig 4A. See further col 12, lines 3-6, "Feed belt 78 has teeth or cogs indicated at 82 and is mounted about a pair of sprocket wheels 84, 86 as shown so that the belt does not slip and can be precision driven by a servo-motor 88, as will be appreciated from FIGS. 4A and 6.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Grischenko to include the use of servo motors to drive the nip rollers with the motivation that servo motors are able to be precisely driven, as recognized by Grischenko in col 12, lines 3-6.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in further view of Osborn (US 4,850,944), and in further view of Boyd ‘463.

Regarding claim 11, Boyd does not expressly disclose that the sealing head is comprised of metal.
	Osborn teaches that the sealing head is comprised of metal (See Fig 4a, #23. See further col 3, line 34 - col 4, line 9 describing that metal members are used for a hem sealer device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Osborn to include making the sealing head/plate out of metal with the motivation of that metal has strong properties to resist wear, and has favorable thermal properties to assist in the heating of a hem seal during a sealing process.

Regarding claim 12, Boyd and Osborn above does not expressly disclose that the stationary sealing plate is comprised of at least one of metal and plastic.
(See Fig 4a, #23. See further col 3, line 34 - col 4, line 9 describing that metal members are used for a hem sealer device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Osborn to include making the sealing head/plate out of metal with the motivation of that metal has strong properties to resist wear, and has favorable thermal properties to assist in the heating of a hem seal during a sealing process.

Regarding claim 13, Boyd and Osborn above does not expressly disclose that the stationary sealing plate is comprised of at least one of metal coated steel, stainless steel, plastic and composites.
	Osborn also teaches that the stationary sealing plate is comprised of at least one of metal coated steel, stainless steel, plastic and composites (See Fig 4a, #23. See further col 3, line 34 - col 4, line 9 describing that metal members are used for a hem sealer device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boyd to incorporate the teachings of Osborn to include making the sealing head/plate out of metal with the motivation of that metal has strong properties to resist wear, and has favorable thermal properties to assist in the heating of a hem seal during a sealing process.

Regarding claim 14, Boyd and Osborn above does not expressly disclose that the sealing surface is one of textured and smooth.
(See Fig 9, #36 illustrating that the sealing surface is smooth).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Boyd as further modified above to also incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.

Regarding claim 15, Boyd and Osborn above does not expressly disclose that the sealing surface has air holes disposed therein.
	Boyd ‘463 also teaches that the sealing surface has air holes disposed therein (See Fig 11, #46 illustrating an air hole disposed on the sealing surface. See further col 4, lines 29-43).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Boyd as further modified above to also incorporate the teachings of Boyd ‘463 to include a sealing head and sealing plate, wherein the sealing head and plate includes air holes with the motivation that the use of air holes would prevent the films from becoming “position-disturbed,” i.e. from folding in on itself during transport, as recognized by Boyd ‘463 in col 4, lines 17-23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731